Citation Nr: 0115923	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  00-19 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a kidney 
disability.

3.  Entitlement to service connection for a right knee 
disability.  

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for a bilateral foot 
disability, claimed as gout.

6.  Entitlement to service connection for a right wrist 
disability, claimed as carpal tunnel release.

7.  Entitlement to service connection for a right hand 
disability, claimed as a ganglion on the wrist.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from September 1970 
to June 1973. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the veteran's claim 
seeking entitlement to service connection for hearing loss, 
cystitis and overactive bladder (claimed as kidney 
condition), a right knee condition, synovial chondromatosis 
(claimed as a left knee condition), gout (claimed as numbness 
and swelling of the feet), carpal tunnel release of the right 
wrist (claimed as surgery on the arm), and a ganglion on the 
right hand, claimed as a hand condition.  

In September 1999, the veteran raised a claim for service 
connection for a disability involving his eyes.  In addition, 
he raised an implicit claim for a total disability rating 
based on individual unemployability (TDIU).  These claims are 
referred to the RO for proper adjudication.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran incurred acoustic trauma in service which 
resulted in bilateral hearing loss.


CONCLUSION OF LAW

The veteran's bilateral hearing loss is due to acoustic 
trauma incurred in service. 38 U.S.C.A. §§ 1110, 5107 (West 
1991) 38 C.F.R. §§ 3.303, 3.385 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's DD-214 shows that his military occupational 
specialty was in ammunition storage and that he served in 
Vietnam.  

At a VA examination for ear disease in July 1999, the 
examiner's impression was bilateral high frequency 
neurosensory hearing loss with associated continuous 
tinnitus, all secondary to previous noise trauma.  The 
veteran gave a history of being a demolition expert in 
service, and of being around numerous explosions.  

On the authorized audiological evaluation in August 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
55
LEFT
10
15
15
30
55

Speech audiometry revealed speech recognition ability of 94 
percent in the right and left ears.  

In February 2000, the RO granted service connection for 
tinnitus as being secondary to noise trauma during service as 
a demolition expert.  


Analysis

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2000).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held 
that when an evidentiary basis is demonstrated showing a 
relationship between inservice exposure to loud noise and a 
current hearing disability, it is appropriate to grant 
service connection on a direct incurrence basis.

At the veteran's VA audiological examination in August 1999, 
he had an auditory threshold of more than 40 decibels at 4000 
hertz.  His auditory threshold was 55 decibels for the right 
ear and left ears.  Thus, the veteran has impaired hearing 
under the provisions of 38 C.F.R. § 3.385 (2000).  

The veteran maintains that he was exposed to acoustic trauma 
during service working as a demolition expert.  Based on the 
veteran's DD-214 showing that he served in "ammo storage", 
the evidence shows that the veteran was exposed to acoustic 
trauma during service.  

Regarding a nexus between the veteran's current hearing loss 
and his exposure to acoustic trauma in service, the examiner 
at the veteran's VA audiological examination in July 1999 
commented that the veteran's bilateral high frequency 
neurosensory hearing loss with associated continuous tinnitus 
was secondary to previous noise trauma.  The VA has already 
granted the veteran service connection for tinnitus as 
secondary to noise trauma in service.  Therefore, pursuant to 
Hensley v. Brown, 5 Vet. App. 155 (1993), the evidence 
establishes a reasonable basis for relating the onset of the 
veteran's current bilateral hearing loss to exposure to 
acoustic trauma in service.  Accordingly, service connection 
for bilateral hearing loss is warranted. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran claims that he was exposed to Agent Orange while 
in service, and the evidence shows that he served in Vietnam 
working with ammunition storage.  One of the veteran's claims 
is service connection for a kidney disability.  The evidence 
shows that the veteran underwent a kidney operation in June 
1999 at the Central Mississippi Medical Center, and that he 
was diagnosed with an overactive bladder at a VA examination 
in August 1999.  Although kidney disorders are not 
presumptively associated with exposure to Agent Orange under 
3.309 (e), in Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed.Cir.1994), the United States Court of Appeals for the 
Federal Circuit held that when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  

As such, it must be determined whether the veteran has a 
disability which is recognized by VA as being etiologically 
related to prior exposure to herbicide agents that were used 
in Vietnam (see 38 C.F.R. § 3.309(e)), as well as whether the 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  In other words, 
the fact that the veteran does not meet the requirements of 
38 C.F.R. § 3.309 does not in and of itself preclude him from 
establishing service connection.  He may alternatively 
establish service connection by way of proof of actual direct 
causation, showing exposure to Agent Orange during service 
and that it caused current disabilities. 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(d). 

The veteran is also claiming service connection for a 
bilateral knee disability, a bilateral foot disability, and a 
right wrist and right hand disability.  At his VA examination 
in September 1999, the veteran was diagnosed with synovial 
chondromatosis of the left knee, history of swelling of both 
feet (he was also seen in 1995 for gout), status post carpal 
tunnel release of the right wrist, and status post excision 
ganglion of the right hand.  Although the examiner stated 
that he could not find any evidence or organic pathology in 
the right knee to explain the veteran's symptoms, a VA x-ray 
from August 1999 showed that there was a small calcific 
density inferior to the right patella, which could have been 
due to previous trauma.  

The RO denied the veteran's claims as not well-grounded in 
February 2000.  However, there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In light of the recently enacted law, the veteran's 
statements and the medical evidence of record, the veteran's 
claim must be remanded for further development, to include 
affording him an appropriate VA examination, in which the 
examiner offers an opinion, subsequent to his or her review 
of the record, as to whether it is at least as likely as not 
that the veteran has a kidney disability, a bilateral knee 
disability, a bilateral foot disability, a right wrist 
disability, or a right hand disability related to his 
military service.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); Veterans Claims Assistance Act of 2000, Publ. L. No. 
106-475, § § 3-4, 114 Stat. 2096, _ (2000) (to be codified as 
amended at 38 U.S.C.A. § 5103A).  Prior to scheduling such an 
examination, however, all outstanding treatment records must 
be associated with the claims folder.  See Massey v. Brown, 
7 Vet. App. 204, 208 (1994).  

Regarding the veteran's claim for a kidney condition, the VA 
examiner at the August 1999 VA examination commented that the 
veteran's most recent urological evaluation was not in the 
claims file, and that the results of the test would be 
helpful to the veteran's claim.  Regarding the veteran's 
right hand and wrist disabilities, the veteran contended at 
his August 1999 VA examination that he had a cyst removed 
from his right hand at Ft. Stewart in 1973.  He also 
contended that in 1992 he had a right carpal tunnel release.  
These records are not in the claims file.  The Court has held 
that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes the procurement of medical records to which the 
veteran has referred.  Littke v. Derwinski, 1 Vet.App. 90 
(1990).  VA's statutory duty to assist a claimant in 
developing facts pertinent to his claim encompasses searching 
records in its possession.  Jolley v. Derwinski, 1 
Vet.App. 37, 40 (1990).  Accordingly, the RO should obtain 
the veteran's most recent urological evaluation, as well as 
records of the veteran's cyst removal from his right hand at 
Ft. Stewart in 1973, as well as the records of the veteran's 
right hand carpal tunnel release from 1992.  

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO should obtain and associate 
with the claims folder all outstanding 
post-service records of the veteran's 
treatment for his kidneys, knees, feet, 
and right hand and wrist from any 
facility or source identified by the 
veteran.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  In 
particular, the RO should obtain the 
veteran's most recent urological 
evaluation, as well as records of the 
veteran's cyst removal from his right 
hand at Ft. Stewart in 1973, as well as 
the records of the veteran's right hand 
carpal tunnel release from 1992.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine the etiology and diagnosis of 
all kidney, bilateral knee, bilateral 
foot, right wrist, and right hand 
disabilities found to be present.  The 
examiner should specifically state 
whether it is as likely as not that any 
disabilities identified above are 
etiologically related to the veteran's 
period of military service, to include 
his claimed exposure to Agent Orange 
while serving in Vietnam.  Regarding the 
veteran's right knee, the physician 
should specifically comment on the VA x-
ray from August 1999 showing a small 
calcific density inferior to the right 
patella.  The physician who is designated 
to examine the veteran must review the 
evidence in the claims folder in 
conjunction with the examination, 
including a complete copy of this REMAND, 
and acknowledge such review in the 
examination report.  All appropriate 
tests should be conducted.  The physician 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

6.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for a kidney 
disability, a right knee disability, a 
left knee disability, a bilateral foot 
disability, a right wrist disability, and 
a right hand disability.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOHN L. PRICHARD
	Acting Member, Board of Veterans' Appeals

 



